Citation Nr: 0738549	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paroxysmal atrial 
fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1947 and June 1950 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In relevant part, the RO denied 
service connection for paroxysmal atrial fibrillation.  The 
veteran timely perfected an appeal of this determination.  In 
October 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

In November 2007, the veteran's case was advanced on the 
docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you 
appellant if further action is required on your part.


REMAND

In a September 2003 correspondence, the veteran stated that 
his heart condition is secondary to post-traumatic stress 
disorder (PTSD) due to stress.  Although service connection 
for PTSD has not been established, the veteran is service-
connected for dysthymic disorder, which is manifested by 
anxiety.  

In addition, on his December 2003 claim for service 
connection for paroxysmal atrial fibrillation, the veteran 
indicated that his heart problem began during service in 
April 1952.  In May 2005, a fellow service member submitted a 
statement indicating that during service in 1952 he had 
listened to the veteran's heart, which was "jumping and not 
beating right."  He also stated that they had decided that 
the veteran should not go to the medics because of the 
concern that the veteran would be kicked out of the diving 
program.  He added that several days later he had again 
listened to the veteran's heart, which was "skipping 
beats."

Given the above, the Board finds that a VA examination with 
claims file review is needed to determine whether the 
veteran's paroxysmal atrial fibrillation is related to 
service or service-connected dysthymic disorder.  

The Board also observes that further notice is required under 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007).  In this regard, the 
Board notes that the veteran has not been informed of the 
information and evidence needed to substantiate a claim for 
secondary service connection.  Thus, corrective VCAA notice 
can be provided on remand.

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a VCAA letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), with respect to his claim for 
secondary service connection.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing VA medical records dating since 
June 2005.

3.  Schedule the veteran for a VA heart 
examination by a physician to determine 
the nature of his paroxysmal atrial 
fibrillation and to provide an opinion as 
to its possible relationship to service or 
service-connected dysthymic disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

The examiner should provide an opinion on 
whether the paroxysmal atrial fibrillation 
more likely, less likely, or at least as 
likely as not had its onset in service or 
within one year after separation from 
service.  If the examiner concludes that 
the disorder is not related to service, 
the examiner should then provide an 
opinion on whether the paroxysmal atrial 
fibrillation was caused or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by his dysthymic 
disorder.  If aggravation is shown, the 
examiner should indicate the extent to 
which the paroxysmal atrial fibrillation 
has been aggravated if possible.  

4.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


